Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley et al. (US pat. no. 3,500,032).
            Refer to fig. 1 of Buckley et al. Treating independent claims 1 & 11 first, the multiplier/divider circuit of Buckley et al. may be regarded as an analog computer. The transistors shown may be read as the plurality of gain elements claimed while the current sources may be read as reducing or increasing the gain. Since their output depends directly on the input signal, if the input goes low the gain will be reduced and if it increases (which would be a changing step) the gain will increase. The level storage 21 will cause a delay in the response of current source 3 so that the increase of gain would be after the input signal increase while current source 7 responds .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leidich (US pat. no. 4,286,226).
           Refer to fig. 7 of Leidich, keeping in mind that the transistors may be FETs as stated at lines 35-39 of col. 6. A variable gain amplifier is shown including transistors Q1,Q2 may be read as the first and second transistors claimed except that they are shown as having differential inputs rather than one receiving an input at its base (gate) and the other a reference at its base (gate). However, Leidich states at lines 17-28 of col. 2 that it is usually desirable to have a single ended input and a reference as shown in fig. 2. While this modification is with respect to fig. 1, the same rationale given there would apply to the similar circuit of fig. 7. Thus it would have been obvious for the transistors 1 and 2 to receive a single ended input and a reference as inputs. The rest of claim 4 may be read on fig. 7 as follows. Resistors R1,R2 may be read as the first and second resistors claimed, transistor Q3 is connected to the emitters (sources) of Q1,Q2 and may be read as the current source claimed as it will provide different current levels in response to a VAGC signal which may be read as the control signal claimed, emitter followers Q6,Q7 as the amplifier claimed connected to the collectors (drains) of Q1,Q2 . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US pat. no. 3,582,675).
           Refer to fig. 2 of Jordan et al. A variable gain amplifier is shown including an amplifier 62 may be read as the first amplifier claimed and resistor 64 as the first resistive element claimed connecting an input signal VIN to the differential input end of the amplifier. Resistor 68 may be read as the second resistive element claimed as it is connected between the differential input and output of the amplifier 62. Switch 70 (or 74) may be read as the like element claimed as it is also connected between the input and output of the amplifier and receives a control signal from control module 76 which may be read as the control logic claimed. The difference between the claim and Jordan et al. is the second amplifier claimed. However, this only further amplifies the output of the first with no effect on the operation of the circuit otherwise. It would have been obvious to further amplify the output for applications requiring a greater output level than that provided by the first amplifier.
Claims 6-7, 9-10 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/Primary Examiner, Art Unit 2843